Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, and 6 are objected to because of the following informalities:  
Claim 1 recites “a tubular outer rod” in line 5. However, lines 15 and 17 “the outer rod”. Appropriate correction is required. This also applies to claim 2 line 2 and claim 6 line 2.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the inner drill rod" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon rejected claim 7.
Claim 12 recites the limitation "the uphole end" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson et al. (U.S. 2007/0272444A1).
Regarding claim 1, Carlson et al. disclose (for this rejection, examiner is using the embodiment of figs. 5 and 17) a dual rod drill rod (100a, fig. 5) for a dual rod drilling system (see the system of fig. 5) having a drill string (100a, 100b) extending from an above ground drilling machine (refer to para 0083) to a downhole drilling tool (para 0002: the tool used for producing the bore or cutting of the formation), the drill string (100a, 100b) being formed by a plurality of dual rod drill rods joined end-to-end (see fig. 5), the dual rod drill rod comprising: 
a tubular outer rod (110a, 410) including a first end (150a) having a shoulder (104, see fig. 10), and a second, opposite end (152, see fig. 5 and refer to para 0063); 
an inner rod (120, 420) within the tubular outer rod (110a), the inner rod (120) including a first end having a torque-carrying section (hexagonal end 156; para 0063); and 
a flow collar (406 see fig. 17 and para 0076; flow collar 406 allows flow through annular flow path 160, 460) having an outer rod interfacing surface (see fig. 17 below) defining a continuous annular surface with a constant outer diameter (see fig. 17); and a second end having a torque-carrying section (hexagonal end 154, fig. 5); wherein the inner rod (120, 420) is constrained against movement within the outer rod (110a, 410) in a first direction by the outer rod interfacing surface (see fig. 17) of the flow collar (406) interfacing with the shoulder (104) of the outer rod (110a; see figs. 5 and 17).  

    PNG
    media_image1.png
    659
    395
    media_image1.png
    Greyscale

Regarding claim 2, Carlson et al. disclose wherein an annular fluid flow passage (160, 460b) is defined between the inner rod (120, 420) and the outer rod (110a, 410 see figs. 5, 17, and refer to para 0063 and 0075).  
Regarding claim 3, Carlson et al. disclose wherein the flow collar (406) includes at least one peripheral fluid passage (440) that allows fluid flow therethrough and that is in fluid communication with the annular fluid flow passage (460b; refer to para 0076).  
Regarding claim 4, Carlson et al. disclose wherein the at least one peripheral fluid passage (440) includes a plurality of radially-extending apertures (442) in the flow collar (406, see figs. 17-18 and refer to para 0076).  
Regarding claim 5, Carlson et al. disclose wherein the flow collar (406) includes a first interior portion having a first interior diameter (see fig. 17 below), and a second interior portion having a second interior diameter that is larger than the first interior diameter (see fig. 17 below) such that there is more annular space between the inner rod (420) and the second interior portion than between the inner rod (420) and the first interior portion (see fig. 17 below).  

    PNG
    media_image2.png
    402
    864
    media_image2.png
    Greyscale

Regarding claim 11, Carlson et al. disclose wherein the outer rod interfacing surface (see fig. 17 above) extends perpendicularly to a longitudinal axis of the inner rod (420).  
Regarding claim 12, Carlson et al. disclose wherein the outer rod interfacing surface (surface connected to 410 as shown in fig. 17 above) faces toward the uphole end of the flow collar (see fig. 17).  
Claims 13-14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by William O. Berryman (U.S. 3570595).
Regarding claim 13, William O. Berryman disclose a flow collar (120, figs. 7-9) for use on a dual rod drill rod assembly (the phrase “for use on a dual rod drill rod assembly is related to the intended use of the apparatus. A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. See MPEP 2111.02. Examiner further states that the flow collar 120 is part of a downhole packer which can be used in a drilling assembly), the flow collar (120) comprising: an uphole end (upper end of 120) defined in part by a first interior portion (151) having a first interior diameter (see fig. 7); a downhole end (112, fig. 7) defined in part by a second interior portion (124 and/or 159) having a second interior diameter that is larger than the first interior diameter (see figs. 7-9); a plurality of radially-extending peripheral fluid passages (122, 167; refer to col. 5 lines 22-23: one or more ports 167, col. 5 line 34: ports 122) extending through the flow collar (122) to the second interior portion (124 and/or 159); and an outer rod interfacing surface (interfacing surface of 120 contacted by upper surface 169; see figs. 7-8) defining a continuous annular surface with a constant outer diameter (see fig. 7).  
Regarding claim 14, William O. Berryman disclose wherein the outer rod interfacing surface (interfacing surface of 120 contacted by upper surface 169; see figs. 7-8) is positioned intermediate the uphole end and the downhole end of the flow collar (120, see figs. 7-9).  
Regarding claim 16, William O. Berryman disclose wherein the outer rod interfacing surface (interfacing surface of 120 contacted by upper surface 169; see figs. 7-8) extends perpendicularly to a longitudinal axis of the flow collar (120, see figs. 7-9).  
Regarding claim 18, William O. Berryman disclose wherein the plurality of radially-extending peripheral fluid passages (122) are between the uphole end (upper end of 120) and the outer rod interfacing surface (interfacing surface of 120 contacted by upper surface 169; see figs. 7-8).
Allowable Subject Matter
Claims 6, 10, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stringer et al. (U.S. 2014/0102799A1) and Van Zee et al. (U.S. 2013/0068490A1) teach a dual rod drill pipe assembly. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YANICK A AKARAGWE/           Examiner, Art Unit 3672